                                             Case 4:17-cv-01254-PJH Document 12 Filed 03/10/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7
                                         ANDREW RACHAL,
                                  8                                                      Case No. 17-cv-01254-PJH
                                                        Petitioner,
                                  9
                                                  v.                                     ORDER LIFTING STAY AND
                                  10                                                     REOPENING CASE
                                         ROBERT W. FOX,
                                  11
                                                        Respondent.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15           This is a habeas case filed on behalf of a state prisoner. Petitioner filed a federal

                                  16   habeas petition on March 9, 2017, and on the same day, filed a motion to stay

                                  17   proceedings. See Dkt. 1, 4. Petitioner noted that he had filed a state habeas petition,

                                  18   and that petition was still pending. Petitioner requested that the federal proceedings be

                                  19   stayed until the state proceedings had concluded.

                                  20           The court granted the motion to stay on April 3, 2017. Dkt. 9. The court directed

                                  21   petitioner to notify this court within 30 days after resolution of his state habeas petition,

                                  22   and stated that “the case will be reopened and the stay vacated” upon such notification.

                                  23   Id.

                                  24           On March 9, 2021, petitioner filed a status report stating that his state court claims

                                  25   have been denied. Dkt. 11. Petitioner requests that this court lift the stay and allow him

                                  26   30 days to file an amended petition. Dkt. 11.

                                  27           Because petitioner’s state proceedings have concluded, the court hereby lifts the

                                  28   stay and reopens this case. Petitioner shall have 30 days from the date of this order to
                                          Case 4:17-cv-01254-PJH Document 12 Filed 03/10/21 Page 2 of 2




                                  1    file an amended petition.

                                  2          IT IS SO ORDERED.

                                  3    Dated: March 10, 2021

                                  4                                             /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                  5                                         United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
